Opinion of the Court by


Napton, Judge.

This was an action of ejectment brought by Gabriel P. Cerre, to recover a lot in the city of St. Louis. On the trial of the cause, the plaintiff offered in evidence a confirmation of the lot in question by the recorder of land titles, under the act of 1812, to the legal representatives of Michael La-mie. It appeared from the testimony, that Madame Lamie, the wife of Michael Lamie, had been previously married to one Douchouquette, by whom she had six children. The only child by her last husband married Paschal L. Cerre, and died leaving three children, of whom the plaintiff is one.
Some testimony was offered to prove the possession and cultivation of the lot in controversy, by Michael Lamie, previous to 1803. The plaintiff also offered deeds from two of the Douchouquettes, children of Madame Lamie by her first husband, who after the intermarriage of their mother with Michel Lamie, were generally lenown by the name of Lamie.
It was also proved that the lot described in the declaration was the same as that described in the certificate of confirmation by the recorder, and it was admitted that the j. i . . fendant was m possession.
The defendant offered no testimony, but the court *476ed the jury, that the plaintiff had not made out a prima'facie case. It has been decided by this court in the case of Janis v. Gurno, (4 Mo. R. 458,) that the confirmations of the recorder under the act of 13th June, 1812, are evidence in an action of ejectment under our statute. This opinion was ^iterated in the same case, decided at the last term of this The court are not disposed to review the positions “ those cases- ’
The judgment in this case will therefore be reversed, and ,, , , tfie cause íemanded.